Citation Nr: 0701024	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-43 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from April 1970 to January 
1972, including service in the Republic of Vietnam.

This claim comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that granted the appellant's claim for service 
connection for hepatitis C, with a 20 percent rating assigned 
effective the date of claim on February 14, 2003.


FINDINGS OF FACT

1.  The appellant's hepatitis C has been productive of 
generalized weakness and arthralgias, weight loss, right 
upper quadrant pain, and chronic fatigue.  

2.  There is no evidence that the appellant has experienced 
hepatomegaly.

3.  There is no evidence that the appellant has experienced 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during any 12-month 
period.


CONCLUSION OF LAW

Entitlement to an initial disability rating in excess of 20 
percent for hepatitis C is not established.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.112, 4.114, Diagnostic Code 7354 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a February 2003 
letter from the RO to the appellant.  This letter informed 
him of what evidence was required to substantiate his claim 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  This letter was 
issued before the initial adjudication of this claim in May 
2003, and there is therefore no prejudicial timing defect 
under Pelegrini, especially where the appellant has since 
been provided opportunities to respond to these VCAA 
notifications prior to the readjudication of his claim in the 
subsequent November 2004 statement of the case (SOC) and 
August 2005 and October 2005 supplemental statements of the 
case (SSOC).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The appellant was provided with notice as to the means by 
which a disability rating and effective date for any 
disability benefit award on appeal are determined as part of 
a March 2006 letter from the RO.  Therefore, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
VA medical center treatment records and several letters from 
his private physicians.  The reports from two VA examinations 
are also included.  The appellant was afforded the 
opportunity for a hearing, which was held before a member of 
the Board in May 2006.  The transcript from that hearing has 
been included in the record and reviewed by the Board as part 
of the evaluation of the appellant's claim, as have the 
additional medical records submitted at that hearing.  The 
Board has also carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's increased rating claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice know as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (2006).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.114, Diagnostic Code 7354, a 20 percent 
rating is assigned for hepatitis C with daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2006).

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354 (Note 
(2)).  The term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  "Baseline weight" means the average weight for the 
two-year-period preceding onset of the disease.  See 38 
C.F.R. § 4.112 (2006).

The appellant's symptoms related to his hepatitis C can be 
summarized as weight loss, fatigue, epigastric bloating, and 
right upper quadrant pain.  As a whole, the medical evidence 
does not rise to the level of a 40 percent rating under 
Diagnostic Code 7354.  The appellant's medical records show 
that he lost approximately twenty pounds between February 
2004 and September 2005, but according to the appellant's 
testimony, he had regained most of this weight by the time of 
the May 2006 hearing.  The appellant has complained of 
abdominal pain in the upper right quadrant.  Slight 
tenderness of the liver to palpation was found on examination 
on several occasions between August 2005 and April 2006, but 
there have been no findings of hepatomegaly in any of the 
appellant's medical records.  In fact, the medical records 
reflect that the appellant has been found negative for 
hepatosplenomegaly during routine physical examinations 
throughout the course of his regular treatment for hepatitis 
C.  At the VA examination in September 2005, the appellant's 
liver was found to be palpable on inspiration and nodular.  
No splenomegaly was found, and there was no evidence of 
telangiectasia, palmar erythema, or liver flap.  The 
appellant does not meet the first set of requirements under 
Diagnostic Code 7354 to be assigned a 40 percent rating under 
the criteria.

Therefore, the question of a 40 percent rating rests on 
whether the appellant experienced incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks, during any 12-month period.  Although the 
appellant testified at the May 2006 hearing that he had used 
152 hours of annual leave and 75 hours of sick leave since 
January 2006 and he attributed 98 percent of that time usage 
to illness from his residuals of hepatitis C, the appellant's 
medical records contain no evidence of complaints to his 
physician that he frequently missed work due to these 
symptoms.  At a September 2005 VA examination, the appellant 
gave a history of missing 20 days of work due to 
gastrointestinal upset, general fatigue and back pain.  No 
further breakdown of loss of work was offered.  Therefore, 
the record does not reflect evidence that the appellant's 
acute symptoms were so significant that he required bed rest 
and treatment by a physician at any time, but particularly 
not for at least four weeks during any 12-month period.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which hepatitis C warranted a rating higher than 20 
percent. Thus "staged ratings" are inapplicable to this 
case.

In sum, the Board finds that the severity of the appellant's 
hepatitis C more closely resembles the criteria for a 20 
percent rating under Diagnostic Code 7354.  See 38 C.F.R. § 
4.7.  In making this determination, the Board has considered 
the benefit-of-the-doubt doctrine.  However, as the evidence 
is not equally balanced, in this regard, the benefit-of-the-
doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order. See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).



ORDER

Entitlement to an initial disability rating in excess of 20 
percent for hepatitis C is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


